Citation Nr: 0941374	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for non small cell lung 
cancer (claimed as a lung disorder), to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a retained foreign 
body in the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A video conference hearing was held on September 25, 2009, 
with the appellant in Muskogee, Oklahoma, before the 
undersigned, sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in September 2009.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD); however, during the 
pendency of the appeal, the RO granted that benefit in an 
October 2008 rating decision.  Accordingly, the issue of 
entitlement to service connection for PTSD no longer remains 
in appellate status, and no further consideration is 
required.

In addition, the Board observes that the Veteran's appeal had 
also originally included the issues of entitlement to service 
connection for skin cancer, a skin rash, diabetes mellitus, 
and a right shoulder disorder.  However, the Veteran did not 
submit a substantive appeal for those particular issues 
following the issuance of the September 2007 statement of the 
case. See 38 C.F.R. § 20.202.  Accordingly, the issues of 
entitlement to service connection for skin cancer, a skin 
rash, diabetes mellitus, and a right shoulder disorder no 
longer remain in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange. 

3.  The Veteran has been diagnosed with non small cell lung 
cancer, stage IIIB, and the main site of the tumor is in his 
right lower lobe with bilateral hilar and contralateral 
mediastinal lymphadenopathy.  

4.  During a hearing before the Board on September 25, 2009, 
and prior to the promulgation of a decision in the appeal, 
the Veteran and his representative indicated that they would 
like to withdraw the appeal for the issue of entitlement to 
service connection for a retained foreign object in the left 
foot.   



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, non 
small cell lung cancer, stage IIIB, with bilateral hilar and 
contralateral mediastinal lymphadenopathy is presumed to be 
due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for a retained foreign body in the left foot have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for a lung disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Moreover, as will be discussed below, the Veteran has 
withdrawn his appeal for the issue of entitlement to service 
connection for a retained foreign body in the left foot.  
Therefore, no further discussion of the duty to notify and 
assist is necessary with regard to that issue.

I.  Lung Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of 
§ 3.307, the term herbicide agent means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so 
considered in this decision.

The Federal Circuit has held that VA regulations require that 
a veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a non small 
cell lung cancer.  The Veteran's service personnel records 
indicate that he served in the Republic of Vietnam from July 
1967 to July 1968.  As such, the Veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange. 

In addition, a VA physician submitted a letter dated in 
September 2009 indicating that the Veteran had been diagnosed 
with non small cell lung cancer, stage IIIB.  He stated that 
the main site of the tumor is in his right lower lobe with 
bilateral hilar and contralateral mediastinal 
lymphadenopathy.  An August 2009 VA pathology report was 
included with the letter and establishes by biopsy the 
diagnosis of non small cell carcinoma of the right lower 
lung.  Records previous to August 2009 only documented 
mediastinal lymphadenopathy, which is not in and of itself a 
presumptive disability.  However, as noted, respiratory 
cancers, including cancer of the lung, bronchus, larynx, and 
trachea, are listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).  Therefore, the Board finds that the Veteran is 
entitled to service connection for non small cell lung cancer 
on the presumptive basis of herbicide exposure.

The Board notes that there is no medical evidence showing 
otherwise.  The Board also observes that the United States 
Court of Appeals for Veterans Claims (Court) has cautioned 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).


To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.   Accordingly, the 
Board concludes that service connection for non small cell 
lung cancer, stage IIIB, with bilateral hilar and 
contralateral mediastinal lymphadenopathy is warranted.


II.  Retained Foreign Object in the Left Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the September 
2009 hearing before the Board that they would like to 
withdraw the appeal for the issue of entitlement to service 
connection for a retained foreign object in the left foot.  
The hearing testimony of the Veteran and his representative 
was later reduced to writing and incorporated into the record 
in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal 
of that issue on appeal. See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As such, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.





	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for non small cell lung cancer, 
stage IIIB, with bilateral hilar and contralateral 
mediastinal lymphadenopathy is granted.

The issue of entitlement to service connection for a retained 
foreign body in the left foot is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


